

116 S138 IS: Shiloh National Military Park Boundary Adjustment and Parker’s Crossroads Battlefield Designation Act
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 138IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Alexander (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of the Shiloh National Military Park located in the States of Tennessee and
			 Mississippi, to establish Parker’s Crossroads Battlefield as an affiliated
			 area of the National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shiloh National Military Park Boundary Adjustment and Parker’s Crossroads Battlefield Designation Act.
		2.Shiloh National Military Park boundary adjustment
 (a)DefinitionsIn this section: (1)Affiliated areaThe term affiliated area means the Parker’s Crossroads Battlefield established as an affiliated area of the National Park System by subsection (c)(1).
 (2)ParkThe term Park means Shiloh National Military Park, a unit of the National Park System.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)Areas To be added to Shiloh National Military Park (1)Additional areasThe boundary of the Park is modified to include the areas that are generally depicted on the map entitled Shiloh National Military Park, Proposed Boundary Adjustment, numbered 304/80,011, and dated July 2014, and which are comprised of—
 (A)Fallen Timbers Battlefield;
 (B)Russell House Battlefield; and
 (C)Davis Bridge Battlefield.
					(2)Acquisition
 authorityThe Secretary may acquire the land described in paragraph (1) by donation, purchase from willing sellers with donated or appropriated funds, or exchange.
 (3)AdministrationAny land acquired under this subsection shall be administered as part of the Park.
				(c)Establishment of
			 affiliated area
				(1)In
 generalParker’s Crossroads Battlefield in the State of Tennessee is established as an affiliated area of the National Park System.
 (2)Description of affiliated areaThe affiliated area shall consist of the area generally depicted within the Proposed Boundary on the map entitled Parker’s Crossroads Battlefield, Proposed Boundary, numbered 903/80,073, and dated July 2014.
 (3)AdministrationThe affiliated area shall be managed in accordance with—
 (A)this section; and (B)any law generally applicable to units of the National Park System.
					(4)Management
 entityThe City of Parkers Crossroads and the Tennessee Historical Commission shall jointly be the management entity for the affiliated area.
				(5)Cooperative
 agreementsThe Secretary may provide technical assistance and enter into cooperative agreements with the management entity for the purpose of providing financial assistance for the marketing, marking, interpretation, and preservation of the affiliated area.
				(6)Limited role of
 the secretaryNothing in this section authorizes the Secretary to acquire property at the affiliated area or to assume overall financial responsibility for the operation, maintenance, or management of the affiliated area.
				(7)General
			 management plan
					(A)In
 generalThe Secretary, in consultation with the management entity, shall develop a general management plan for the affiliated area in accordance with section 100502 of title 54, United States Code.
 (B)TransmittalNot later than 3 years after the date on which funds are first made available to carry out this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the general management plan developed under subparagraph (A).